Broyles, C. J.
I concur in all the rulings in the decision except that made 'in headnote 6. In my opinion the judge did not err in refusing to give the requested charge set out therein, as he had sufficiently covered the principle of law embodied in the request, by stating in his general charge that if both plaintiff and defendant were equally negligent, the jury should find for the defendant. The case of Ga. & Fla. Ry. v. Newton, 140 Ga. 463, does not support the ruling stated by the majority of this court in headnote 6.